COUNTYCLERK,HARRISCOUNTY,TEXAS
                                      COUNTYCIVILCOURTSDEPARTMENT                              FILED IN
                                                                                        14th COURT OF APPEALS
April 13, 2015                                                                             HOUSTON, TEXAS
                                                                                        4/13/2015 4:16:56 PM
    Court of Appeals                                                                    CHRISTOPHER A. PRINE
301 Fannin                                                                                       Clerk
          Texas 77002

SUBJ:N0n—Payment
            ofC1erk’s
REF:                No. 14-15-00214-CV/Trial Court No. 1042867
        County Civil Court at Law No. One (1)

                                         ROBIN KAY WILSON
                                                VS.
                                     OAK OF WOODFOREST III LTD



        This letter is to          you appellant, Robin         Wilson, has not paid for the Original C1erk’sRecord

in the above referenced case. The appellant’s attorney was notified by mailed of the cost for the Record on

March          2015. As of April       2015, no fees have been posted for this Record. If I can be of any further

assistance contact me at                      The original letter will be electronically          with the Fourteenth

Court of Appeals on April          2015.




Stan Stanart
County Clerk

/S/Joshua Alegria
Joshua Alegria
Deputy Clerk_




                                           Box 1525   Houston,TX 77251-1525   (713) 755-6421

                 H-01-306
                       (Rev.
                          08/15/2011)                                                              1




                                                                                                                1
                                                                                                                                                                                                on      4/1/2015         2:16:39      PM


                                                                           OFFICE             OF           STAN               STANART
                                                                      COUNTY              CLERK,            HARRIS              COUNTY,                       TEXAS
                                                                                   CIVIL       COURTS                   DEPARTMENT




                                                                                                   COST              LETTER


             1, 2015


David            Sadegh
10203         Birchridge           Drive,        Suite      210
Humble,          Texas          77338


RE:       DOCKET                NO.      1042867,          COUNTY                           COURT               AT      LAW          One             (1)


                                                                                                             KAY

                                                                                                                   vs.
                                                                                   OAK OF WOODFOREST                                        III LTD


Dear David                  Sadegh,

               In accordance                to TRAP           35.3(a),        I am notifying              you        that                       is                       for   the                            ofthe
Clerk’s        Record           from      the    Notice       of Appeal          that was                 on       March            11,    2015            and     the                     s Request    to the Clerk     for
Preparation             ofthe         Clerk’s       Record,         and                           of    Additional             Items            that   was                     on    March    27, 2015.     Please   remit
payment          in the                  of cash,         cashier        check,    credit    card,        or money             order            (personal                checks       will     not      be                  payable

to STAN           STANART,                  County         Clerk.         If you   have     any        questions            about         the        Record        contact           me      at (713)        755-9425.


Sincerely,


STAN          STANART,                  County        Clerk




              Alegria
Deputy         Clerk1>.0.




                                                                                            1525 I                      TX 7725171525                  I   (713)
                Form                            (Rev. 04/29/2011)                                                                                                                                               1 of 2




                                                                                                                                                                                                                                      2
                                                        Filed   on   4/1/2015        2:16:39   PM




                            1525   I   TX   I   (713)
No.   (Rev.   04/29/2011)                                                 2 of   2




                                                                                               3